Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Allowance is responsive to the communication received 04/13/2021.

Claim Status
Claim(s) 21-40 are currently pending.
Claim(s) 31-40 have been canceled herein by examiner's amendment.
Claim(s) 21-30 are allowed, now renumbered as 1-10.

Election/Restrictions
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 4/8/2020 has been withdrawn because all the species depend from or otherwise require all the limitations of allowable generic claim 21.  All of the Species Election Requirements have been withdrawn therefore examination has been extended to include all species within the allowed claims.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Kumamoto, applicant's representative, on 4/19/2021.
The application has been amended as follows:
In the claims:
Claim 21. Rewrite as "A plurality of nucleic acids comprising: a plurality of polynucleotides encoding a plurality of different antigen binding domains that are derived from a subject, wherein the subject has become immune to an infectious disease; wherein the each individual member of the plurality of polynucleotides encodes a fusion polypeptide comprising the  antigen binding domain fused to a CAR chassis, wherein the CAR chassis is comprised of a transmembrane element and an intracellular element comprising a T cell receptor zeta chain and a costimulatory molecule, wherein the transmembrane element is fused to the intracellular element and the costimulatory molecule is fused to the intracellular element, wherein the costimulatory molecule is CD137, CD27 or CD28."

Claims 31-40. (cancel)

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639